Proceeding pursuant to CPLR article 78 to review so much of a determination of the respondent Secretary of State, dated February 27, 1976, as, after a hearing, held that the petitioners had demonstrated incompetency (see Real Property Law, § 441-c) and suspended their real estate brokers’ licenses for one year, or in lieu thereof fined each $1,500. Determination confirmed insofar as reviewed and proceeding dismissed on the merits, with costs. There is substantial evidence in the record to support the finding that petitioners had demonstrated incompetency. The other arguments raised by the petitioners are without merit. Latham, J. P., Rabin, Gulotta and Cohalan, JJ., concur.